— In a proceeding, inter alia, to invalidate a petition designating George L. Preston, Jr., Anthony J. La Manna, and Keith M. Preston as candidates in the Democratic Party primary election to be held on September 12, 1991, for the party position of Member of the Democratic County Committee of Westchester County, in the 88th Assembly District, the appeal is from so much of a judgment of the Supreme Court, Westchester County (Burrows, J.), entered August 7, 1991, as granted the application as to those individuals.
Ordered that the judgment is reversed insofar as appealed from, on the facts, without costs or disbursements, so much of the application as was to invalidate the petition designating George L. Preston, Jr., Anthony J. La Manna, and Keith M. Preston is denied, the proceeding insofar as brought against those individuals is dismissed, and the Board of Elections of the County of Westchester is directed to place the names of George L. Preston, Jr., Anthony J. La Manna, and Keith M. Preston on the appropriate ballot.
We conclude that the petitioners have failed to sustain their burden of proving that the challenged subscribing witnesses George L. Preston, Jr., and Anthony J. La Manna do not reside at the Mount Vernon addresses which they listed in the petition designating them, as well as Keith M. Preston, as candidates (see, Matter of Boyland v Board of Elections, 104 AD2d 463). Contrary to the findings of the Supreme Court, we conclude that both of these subscribing witnesses have maintained "legitimate, significant and continuing” attachments to their respective Mount Vernon residences for many years (Matter of Ferguson v McNab, 60 NY2d 598, 600; see, Matter of Gallagher v Dinkins, 32 NY2d 839; Matter of Umland v Board of Elections, 143 AD2d 240). Bracken, J. P., Kooper, Harwood, Balletta and Copertino, JJ., concur.